DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh et al. (US 2012/0121831 A1) in view of Yamasaki et al. (US 2010/0243221 A1).
As related to independent claim 1, Kudoh et al. teaches a hydrophilic coating material comprising: an alginate compound having a bond with a silane compound (Kudoh et al. – Page 4, Paragraphs 59-60 and Page 5, Paragraph 81 – Page 6, Paragraph 93).  Kudoh et al., while teaching the hydrophilic coating material by virtue of a “pigment dispersant including hydrophilic polymers,” does not specify “hydrophilic coating material.”  However, Yamasaki et al. specifically teaches a “hydrophilic coating composition” (Yamasaki et al. – Page 1, Paragraph 1) while teaching it comprises an alginate compound having a bond with a silane compound (Yamasaki et al. – Page 1, Paragraph 7; Page 12, Paragraphs 89-95 and Page 15, Paragraph 123).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to specify the coating material of Kudoh et al. to be the hydrophilic coating material as claimed and specifically further taught by Yamasaki et al. in an effort to provide for a resin film surface which is antifouling and antifogging and has excellent adhesion properties (Yamasaki et al. – Page 1, Paragraphs 2-6). 
As related to independent claim 9, the combination of Kudoh et al. and Yamasaki et al. remains for the reasons indicated above and continues to teach a method for producing a hydrophilic coating material, the hydrophilic coating material including an alginate compound having a bond with a silane compound, the method comprising: a step of reacting a water-soluble alginate compound and the silane compound (Kudoh et al. – Page 6, Paragraphs 93-95 and Yamasaki et al. – Page 1, Paragraph 7; Page 12, Paragraphs 89-95 and Page 15, Paragraph 123).
As related to independent claim 14, the combination of Kudoh et al. and Yamasaki et al. remains for the reasons indicated above and continues to teach an inkjet recording head comprising: a nozzle face; and a hydrophilic coating film on the nozzle face, the hydrophilic coating film including a hydrophilic coating material including an alginate compound having a bond with a silane compound (Kudoh et al. – Page 6, Paragraphs 93-95 and Yamasaki et al. – Page 1, Paragraphs 2-7; Page 12, Paragraphs 89-95 and Page 15, Paragraph 123).
As related to dependent claims 2 & 15, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the silane compound is bonded to a hydroxy group of the alginate compound (Kudoh et al. – Page 4, Paragraphs 59-65 and Page 5, Paragraphs 83-92).
As related to dependent claims 3 & 16, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the alginate compound is an alginate salt (Kudoh et al. – Page 4, Paragraphs 59-60 and Yamasaki et al. – Page 15, Paragraph 123).
As related to further dependent claims 4 & 17, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach a cation of the alginate salt is a divalent metal ion (Kudoh et al. – Page 4, Paragraphs 59-60 and Yamasaki et al. – Page 4, Paragraph 56; Page 14, Paragraph 117; & Page 15, Paragraph 123).
As related to further dependent claims 5 & 18, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the divalent metal ion is a calcium ion or a strontium ion (Kudoh et al. – Page 3, Paragraph 43 & Page 4, Paragraphs 59-60 and Yamasaki et al. – Page 4, Paragraph 56; Page 14, Paragraph 117; & Page 15, Paragraph 123).
As related to dependent claims 6 & 19, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the silane compound is at least one compound selected from the group consisting of an amide group-containing silane compound and a carboxyl group-containing silane compound (Kudoh et al. – Page 5, Paragraph 83-84 & Paragraph 91 – Page 6, Paragraph 93 and Yamasaki et al. – Page 17, Paragraph 163).
As related to dependent claims 7 & 20, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the hydrophilic coating material, further comprising an epoxy group-containing silane (Kudoh et al. – Page 12, Paragraph 217).
As related to dependent claim 8, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the alginate compound is contained in an amount of 2 to 50% by mass relative to 100% by mass of the alginate compound and the silane compound in total (Kudoh et al. – Page 12, Paragraphs 216-227 and Yamasaki et al. – Page 12, Paragraph 98).
As related to dependent claim 10, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the water-soluble alginate compound is selected from the group consisting of sodium alginate, potassium alginate, ammonium alginate and propylene glycol alginate (Kudoh et al. – Page 4, Paragraph 59).
As related to dependent claim 11, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the silane compound has at least one of a carboxyl group and an amide group (Kudoh et al. – Page 5, Paragraph 83-84 & Paragraph 91 – Page 6, Paragraph 93 and Yamasaki et al. – Page 17, Paragraph 163).
As related to dependent claim 12, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach after the step of reacting the water-soluble alginate compound and the silane compound, an ionically crosslinking step using a divalent metal ion (Kudoh et al. – Page 4, Paragraphs 59-60 and Yamasaki et al. – Page 4, Paragraph 56; Page 14, Paragraph 117; & Page 15, Paragraph 123).
As related to dependent claim 13, the combination of Kudoh et al. and Yamasaki et al. remains as applied above and continues to teach the silane compound has a carboxyl group, and in the step of reacting the water-soluble alginate compound and the silane compound, concentrated sulfuric acid is used as a catalyst (Kudoh et al. – Page 4, Paragraphs 59-60 and Yamasaki et al. – Page 4, Paragraph 56; Page 12, Paragraph 96; Page 14, Paragraph 117; & Page 15, Paragraph 123).

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.   With respect to claims 1, 9, & 14, Applicant argued that “Kudoh describes an ink which may contain an alginate compound and may contain a silane compound… as a dispersing agent… the silane compound is not bonded with the alginate compound” and that “Yamasaki describes… a hydrophilic coating composition may contain an alginate compound and a silane compound… an alginate compound is contained… for improving hydrophilicity and strength… the silane compound is not bonded with the alginate compound.”  Examiner respectfully disagrees.  With respect to the argument that “Kudoh describes an ink which may contain an alginate compound and may contain a silane compound… as a pigment dispersing agent… the silane compound is not bonded with the alginate compound,” the use of an alginate as a pigment dispersing agent does not preclude it from bonding with the silane compound.  These compounds are part of the same coating composition and upon curing/drying/fixation of the coating composition, the compounds are by nature “bonded” to each other.  Meanwhile, with respect to the argument that “Yamasaki describes… a hydrophilic coating composition may contain an alginate compound and a silane compound… an alginate compound is contained… for improving hydrophilicity and strength… the silane compound is not bonded with the alginate compound,”  the use of an alginate for improving hydrophilicity and strength does not preclude it from bonding with the silane compound, in fact “improving strength” emphasizes the need to bond with the other compounds of the composition.  These compounds are part of the same coating composition and upon curing/drying/fixation of the coating composition, the compounds are by nature “bonded” to each other.  
As no further arguments were made, the claims remain rejected as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamasoe (US 4,908,075 A) teaches a surface treatment composition for forming a hydrophilic coating comprising a silane coupling agent and a sodium alginate.  Serobian (US 2007/0299177 A1) teaches a surface treatment composition for forming a hydrophilic coating comprising a silane compound and alginates.  TAMARKIN et al. (US 2008/0292560 A1) teaches a composition with a hydrophilic carrier and a silane compound which bonds with an active agent including sodium alginate.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        N